                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

STEVEN ABBEY,

           Plaintiff,
v.                                   Case No. 8:19-cv-204-T-33TGW

TEXAS ROADHOUSE HOLDINGS LLC,

          Defendant.
______________________________/

                                  ORDER

     Defendant Texas Roadhouse Holdings LLC removed this slip-

and-fall   case    on   January   25,     2019,   asserting   that   the

requirements      for   this   Court’s      exercise    of    diversity

jurisdiction have been satisfied.           As discussed below, the

Court sua sponte determines that it lacks subject matter

jurisdiction over this action and remands this case to state

court.

I.   Legal Standard

     Before delving into the merits of any case, this Court

must determine “whether subject-matter jurisdiction exists,

even in the absence of a challenge from any party.” Arbaugh v.

Y&H Corp., 546 U.S. 500, 514 (2006). Indeed, “it is well

settled that a federal court is obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be

lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,

410 (11th Cir. 1999). “Without jurisdiction the court cannot
proceed at all in any cause.” Id.

     Under 28 U.S.C. § 1441, a defendant can remove an action

to a United States District Court if that court has original

jurisdiction over the action. 28 U.S.C. § 1441(a). United

States District Courts have original jurisdiction over all

civil actions between parties of diverse citizenship where the

amount    in    controversy     exceeds       $75,000.    See   28   U.S.C.     §

1332(a).        Removal   is   proper        if   the   complaint    makes    it

“facially apparent” that the amount in controversy exceeds

$75,000. Williams v. Best Buy, Co., 269 F.3d 1316, 1319 (11th

Cir. 2001).        Removal is also appropriate when an amended

pleading,      motion,    or   “other       paper”   establishes     that     the

jurisdictional      requirements        are       satisfied.    28   U.S.C.    §

1446(b)(3).

     In removed cases, 28 U.S.C. § 1447(c) specifies, “If at

any time before final judgment it appears that the district

court lacks subject matter jurisdiction, the case shall be

remanded.”       Removal statutes are strictly construed against

removal. Shamrock Oil & Gas Co. v. Sheets, 313 U.S. 100, 108

(1941).        Any doubt as to propriety of removal should be

resolved in favor of remand to state court.                 Butler v. Polk,

592 F.2d 1293, 1296 (5th Cir. 1979).



                                        2
II.   Discussion

      In the Notice of Removal, Texas Roadhouse predicates

federal jurisdiction on the diversity provisions of 28 U.S.C.

§ 1332. “For federal diversity jurisdiction to attach, all

parties must be completely diverse . . . and the amount in

controversy must exceed $75,000.” Underwriters at Lloyd’s

London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir.

2010).     Although Texas Roadhouse has made an adequate showing

concerning complete diversity of citizenship between the

parties, the Notice of Removal does not show the Court that

the jurisdictional amount has been satisfied.1       Likewise, the

Complaint sheds little light on the amount in controversy.

      A.     Indistinct Damages

      In    his   Amended   Complaint,   Plaintiff   Steven   Abbey

maintains, “This is a cause of action for damages that exceeds

Fifteen Thousand Dollars ($15,000.00), exclusive of interest,

costs and attorneys’ fees.” (Doc. # 2 at ¶ 1). Abbey claims

that as a result of Texas Roadhouse’s alleged negligence, he:

      was injured in and about his body and extremities;
      incurred medical expenses for the treatment of said
      injuries; incurred pain and suffering of both a
      physical and mental nature; incurred a permanent


      1
      In the Notice of Removal, Texas Roadhouse explains that
it is a citizen of both Delaware and Kentucky while Abbey is
a citizen of Florida. (Doc. # 1 at 5).

                                  3
       injury to the body as a whole; incurred loss of
       ability to lead and enjoy a normal life; incurred
       loss of wages and a loss of wage earning capacity,
       all of which are either permanent or continuing in
       nature and the Plaintiff, Steven Abbey, will
       sustain said loss in the future.

(Id. at ¶ 10).

       The Notice of Removal and attendant documents span 111

pages, but none come close to convincing the Court that the

jurisdictional amount is met.          Absent from the Court’s file

are any medical reports or records from a treating physician.

The Court takes note of Abbey’s interrogatory answer that he

“sustained a back injury, neck injury, and cracked tooth.”

(Doc. # 1-3 at 45).       The file also contains a demand letter

authored by Abbey’s counsel, seeking $75,000.00, wherein

counsel specifies that Abbey has undergone physical therapy

and “had a series of medical branch injections to the cervical

region” by a pain management doctor. (Id. at 81).

       The Court recognizes that Abbey generally claims to have

suffered a life-altering fall resulting in permanent injuries.

However,    the   Court   simply   has    not   been   provided   with

sufficiently specific information about these broad categories

of damages to find that the amount in controversy has been

met.    And Abbey has described these categories of damages in

such a vague and inexact manner that the Court would be


                                   4
required to engage in rank speculation to ascribe any monetary

value to these damages.

       For instance, Abbey seeks redress for “loss of ability to

lead and enjoy a normal life,” but he did not seek any medical

treatment until ten days after the incident, and has not

explained how the incident has resulted in changes to his

daily life.    See Robinson v. Peck, No. 1:14-cv-1628-WSD, 2014

U.S.   Dist.   LEXIS   159198,   at   *11-12   (N.D.   Ga.   Nov.   12,

2014)(granting motion to remand in slip-and-fall action where

plaintiff “allege[d] a generic scattershot list of unspecified

damages,” which included personal injury, pain and suffering,

mental anguish, loss of the capacity for the enjoyment of

life, impaired ability to labor, loss of earning capacity,

incidental expenses, expenses for medical treatment, future

medical expenses, and permanent injury).

       Overall, the record is devoid of evidence to suggest that

Abbey's damages from this accident exceed the $75,000 amount

in controversy threshold. Compare Kilmer v. Stryker Corp., No.

5:14-cv-456-Oc-34PRL, 2014 U.S. Dist. LEXIS 152072, at *8-10

(M.D. Fla. Oct. 27, 2014)(denying motion to remand and finding

that the jurisdictional threshold was satisfied when past

medical expenses totaled $72,792.93, and the record showed

that plaintiff experienced pain and suffering associated with

                                  5
a failed knee replacement after the accident in question).

Here, Texas Roadhouse readily admits that the medical bills

amount to $9,091, and the lost wages are $11,120.00. (Doc. #

1 at 4).       These amounts do not support the removal of this

personal injury case to federal court.

     B.        Dodgy Discovery Documents

     Next,      Texas   Roadhouse    asserts     that       the   amount   in

controversy is met because, in response to discovery, Abbey

has not agreed to stipulate that his damages are less than

$75,000.   Among other discovery probes, Texas Roadhouse asked

Abbey to admit that “The matter in controversy in this

litigation does not exceed the sum or value of Seventy-Five

Thousand Dollars.” (Doc. # 1 at 7).                In response, Abbey

stated, inter alia: “Plaintiff has only alleged that the

amount    in    controversy    is   over   $15,000.”        (Id.).     Texas

Roadhouse wrongly postulates that Abbey’s refusal to reach a

stipulation regarding his damages weighs in favor of finding

that the amount in controversy has been met.                      At times,

responses to requests for admissions can carry the day, such

as when they are detailed and contain substantive factual

information.        However,    Abbey’s     discovery       responses,     as

presented to the Court, are devoid of the kind of factual

information      that   is   necessary     to   make    a   jurisdictional

                                     6
finding.

        A number of courts have determined that a plaintiff’s

discovery responses concerning the amount in controversy are

not sufficient to support removal of a case to federal court.

See, e.g., MacDonald v. Circle K Stores, Inc., No. 6:08-cv-

1825-Orl-22DAB, 2009 U.S. Dist. LEXIS 3117 (M.D. Fla. Jan. 16,

2009)(remanding slip-and-fall case when removal was based on

plaintiff’s        responses   to    requests    for      admissions     and

interrogatory answers regarding the amount in controversy and

noting that responses to interrogatories “merely establish the

possibility - not a probability - that the Plaintiff’s damages

might     exceed    $75,000.").      The    Court   reaches       the   same

conclusion in this case.

        As set forth in Williams, 269 F.3d at 1320, a plaintiff’s

refusal to stipulate that his claims do not exceed $75,000 is

inadequate to satisfy the removing defendant’s burden.                  That

court explained: “[t]here are several reasons why a plaintiff

would not so stipulate, and a refusal to stipulate standing

alone does not satisfy [defendant’s] burden of proof on the

jurisdictional issue.”         Id.

        C.   Deficient Demands

        Finally,    in   an    attempt     to   bolster     its   woefully

insufficient jurisdictional showing, Texas Roadhouse claims

                                     7
that Abbey’s July 6, 2017, pre-suit demand letter satisfies

the amount in controversy.               A number of federal courts,

including the present Court, have held that settlement offers

stated in demand letters do not automatically establish the

amount in controversy for purposes of diversity jurisdiction.

Lamb v. State Farm Fire Mut. Auto. Ins. Co., No. 3:10-cv-615-

J-32JRK, 2010 WL 6790539, at *2 (M.D. Fla. Nov. 5, 2010);

Piazza v. Ambassador II JV, L.P., No. 8:10-cv-1582-T-23EAJ,

2010 WL 2889218, at *1 (M.D. Fla. July 21, 2010)(“A settlement

offer is relevant but not determinative of the amount in

controversy.”).

     Instead, courts have analyzed whether demand letters

merely    “reflect   puffing   and       posturing,”    or   whether      they

provide “specific information to support the plaintiff's claim

for damages” and thus offer a “reasonable assessment of the

value of [the] claim.” Lamb, 2010 WL 6790539, at *2 (quoting

Jackson v. Select Portfolio Servicing, Inc., 651 F. Supp. 2d

1279, 1281 (S.D. Ala. 2009)); Piazza, 2010 WL 2889218, at *1

(“[A] settlement demand provides only marginal evidence of the

amount in controversy because the ‘plaintiff's letter is

nothing    more   than   posturing       by    plaintiff's      counsel    for

settlement   purposes    and   cannot         be   considered    a   reliable

indicator of the damages’ sought by the plaintiff.”).

                                     8
     Abbey's demand letter asks for $75,000. (Doc. # 1-3 at

82). The amount in controversy must exceed $75,000 to satisfy

the requirements for diversity jurisdiction.     Even if the

Court were to overlook this, a closer look at the demand

letter reveals that it does nothing to buttress federal

jurisdiction.     Like the operative Complaint and discovery

responses, the demand letter only vaguely describes neck and

back pain as well as a cracked tooth. The demand letter does

not provide a reasonable assessment of the value of Abbey’s

claim and does not justify the removal of this negligence

action.

III. Conclusion

     In a case such as this, where “plaintiff makes an

unspecified demand for damages in state court, a removing

defendant must prove by a preponderance of the evidence that

the amount in controversy more likely than not exceeds the .

. . jurisdictional requirement.” Roe v. Michelin N. Am. Inc.,

613 F.3d 1058, 1061 (11th Cir. 2010). Texas Roadhouse falls

well short of meeting this burden. The Court, finding that it

lacks subject matter jurisdiction, remands this case to state

court.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

                              9
     This action is remanded pursuant to 28 U.S.C. § 1447(c)

for lack of federal subject matter jurisdiction. The Clerk is

directed to remand this case to state court. After remand has

been effected, the Clerk shall CLOSE THIS CASE.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

28th day of January, 2019.




                             10
